Order entered September 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00227-CV

                              STEWART HUNTER, Appellant

                                               V.

              THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02165-2012

                                           ORDER
       On the parties’ agreed motion, we DIRECT the Clerk of the Court to issue the mandate

concurrently with the opinion and judgment of this date.


       .


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE